PER curiam :
Dispone el Art. 108 de la Ley de Evidencia, 32 L.P.R.A. sec. 1971:
“La parte que sostiene la afirmativa en la cuestión deberá presentar la evidencia para probarla; todo el peso de la prueba, por lo tanto, recae sobre la parte que resultaría vencida de no presentarse evidencia por ninguno de los contendores. La prueba de una obligación corresponde a la parte que exige su cumpli-miento, y la prueba de su extinción corresponde a la parte que la niega.”
Aparece de la exposición narrativa de la prueba que el demandante afirmó que, además de las tres vacas que se mu-rieron en el 1974 y que son objeto de la reclamación, se mu-rieron dos adicionales, en el 1971 se le murieron tres vacas y en el 1973 seis. Declaró además “que no se llevó el alimento *801a analizar pero que el representante de la Federación (de-mandada) le pidió una muestra. Sin embargo, no le dio la muestra al Dr. Pinto, el veterinario para que la analizara. Dijo que alimentaba las vacas con yerba de pastoreo y pan-góla y que cuando se enfermaron las vacas la yerba estaba madura. Declaró, específicamente que no sabe de qué murie-ron las vacas. A las vacas no se les hizo autopsia y el testigo ni siquiera le sugirió al Dr. Pinto que lo hiciera.”
Es evidente que el demandante no probó su caso. Si bien es verdad que conforme a lo expresado en Murcelo v. H.I. Hettinger & Co., 92 D.P.R. 411, 426-427 (1965) “solo se exige la certeza moral, o un grado de prueba que produzca convicción en un ánimo no prevenido”, en este caso no se cumplió con ese requisito. Murieron varias vacas en otros años, seis el año anterior, y es de conocimiento general que todas comen alimento concentrado. Por otro lado, fácil le hubiera sido al demandante utilizar su veterinario y practicar la autopsia a uno de los animales. El gasto incurrido sería recobrable si se determinara que el alimento fue el causante del envenenamiento. Ciertamente ésta sería mejor prueba que la circunstancial en la que se pretende descansar para sostener la sentencia. En la propia obra citada en la sentencia se ex-presa: “La evidencia circunstancial se emplea comúnmente para establecer la relación causal en casos de responsabilidad por productos de consumo, porque en la mayoría de los casos se carece de prueba directa.” Hursh & Bailey, American Law of Products Liability 2d, Vol. I, Ed. 1974, sec. 1:32, pág. 105. Pero como hemos expresado antes, fácil hubiera sido presentar la prueba de la autopsia para sostener su reclamación y cumplir con las disposiciones del precepto evidenciarlo citado anteriormente. Es de conocimiento general que las vacas, como todo ser viviente, se enferman y mueren por causas ajenas a la ingestión de alimento. Sin que se vulnere la regla de que el comprador de un producto dañado puede descansar su reclamación en prueba circunstancial, consideramos insu-*802ficiente la presentada en este caso en cuanto no señala con apreciable confiabilidad el defecto del alimento como causa eficiente del daño.
Por otro lado, nada de lo expresado en Mendoza v. Cervecería Corona, Inc., 97 D.P.R. 499 (1969), autoriza a aplicar la doctrina de responsabilidad absoluta en una situación de hechos como la que presenta el caso de autos.

Se revocará la sentencia que dictó él Tribunal Superior, Sala de Arecibo en 20 de agosto de 1976.

El Juez Presidente Señor Trías Monge disintió en opinión separada a la cual se une el Juez Asociado Señor Irizarry Yunqué. El Juez Asociado Señor Rigau no intervino.
—O—